MARSHALL, C. J.
SCHOOLS & SCHOOL DISTRICTS.
(530 D) In the construction of Section 4690, General Code, the expression “any indebtedness on the school property in the territory annexed” shall be held to mean such indebtedness as, in the ordinary course of the administration of school affairs in the original district by which the indebtedness has been incurred, would have been paid by the levy and collection of taxes upon the the taxable property in the territory annexed.
In applying that statute to a case where territory has been detached from one school district and annexed to another, *45where the original district from which territory is detached has outstanding indebtedness, the district to which such territory is annexed shall be held to pay such proportion of such indebtednes as the tax valuation of the territory detached bears to the tax valuation of the property remaining.
Day, Allen, Robinson, Jones and Matthias, JJ.., concur. Kinkade, J., not participating.